Plaintiff recovered judgment for $626.90 for injuries resulting from the collision of two automobiles, one driven by the defendant and the other driven by plaintiff's son. The collision occurred at the intersection of the state highway with Redwood Road, near the town of Hayward, in Alameda County. The plaintiff, with his son driving, was going south on Redwood Road intending to cross the highway. The defendant approached on his left, going west on the highway. The right front wheel of defendant's car struck the left rear wheel of plaintiff's car at a point on the highway about six feet south and to the left of the intersection. The testimony relating to the speed of the cars contains the usual conflict.
[1] The appeal is based upon the ground that the evidence shows that the plaintiff was guilty of contributory negligence and that he had the last clear chance to avoid the collision. Upon both of these issues the evidence is conflicting and the court, sitting without a jury, resolved the *Page 666 
conflict in favor of plaintiff. Under the circumstances the judgment should not be disturbed.
Judgment affirmed.
Sturtevant, J., and Langdon, P. J., concurred.